United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
DEPARTMENT OF THE NAVY, NORFOLK
NAVAL SHIPYARD, Norfolk, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-41
Issued: May 1, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 5, 2011 appellant filed a timely appeal from a June 8, 2011 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP) which denied his request for
reconsideration.1 Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board does not have jurisdiction over the merits of this case.

1

The last merit decision in this case was the March 22, 2010 hearing representative decision, which granted
appellant a schedule award for two percent hearing loss of the left ear. For final adverse OWCP decisions issued
prior to November 19, 2008, a claimant had up to one year to file an appeal. 20 C.F.R. § 501.3(d)(2). For final
adverse decisions of OWCP issued on or after November 19, 2008, a claimant must file an appeal within 180 days
of the decision. 20 C.F.R. § 501.3(e). Because more than 180 days has elapsed between the most recent merit
decision dated August 5, 2009 to the filing of this appeal on March 10, 2011 the Board lacks jurisdiction to review
the merits of this case.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s March 13, 2011 request for
reconsideration under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On August 14, 2008 appellant, then a 55-year-old retired welder, filed an occupational
disease claim alleging hearing loss as a result of working around grinders, needle guns and
machines with loud noises. OWCP accepted his claim for binaural sensorineural hearing loss
and granted a schedule award for two percent monaural hearing loss of the left ear based on the
reports of the second opinion examiner, Dr. William J. Lewis, a Board-certified otolaryngologist3
and the district medical adviser (DMA).4
On November 12, 2009 appellant requested a review of the written record. He disagreed
with the schedule award decision as his hearing had worsened and he sought compensation
beginning from the date of injury of June 15, 2000, and not just for seven days. Appellant
pointed out that he worked for the employing establishment for 30 years and reported that both
of his physicians found that his hearing loss resulted from his employment.
In a November 10, 2009 report, Dr. Raymond Lesser, a Board-certified otolaryngologist,
stated that appellant had a history of hearing loss and noted that he worked in a loud environment
at the shipyard. He reported that the audiogram5 showed a moderate dip in hearing between
2,000 to 8,000 Hz, which was consistent with noise-induced hearing loss. Appellant also
resubmitted the second-opinion examiner’s and DMA report.
By decision dated March 22, 2010, an OWCP hearing representative affirmed the
October 19, 2009 decision awarding appellant two percent hearing loss of the left ear. He stated
that an October 30, 2009 audiogram from Dr. Lesser’s office was somewhat illegible and
unclear, but indicated that appellant had decibel losses of hearing of 15, 20, 25 and 50 on the left,
and 10, 15, 15 and 40 on the right at the respective frequencies of 500, 1,000, 2,000 and 3,000
Hz. The hearing representative determined that, although Dr. Lesser’s audiogram showed
greater loss of hearing in the left ear, it did not meet the requirements of OWCP’s procedure
manual or address how the increased hearing loss was causally related to appellant’s
employment. The October 30, 2009 audiogram does not appear in the record before the Board.
3

The December 23, 2008 audiogram showed decibel losses of 10, 20, 25 and 50 on the left and 10, 15, 15 and 40
on the right at the frequencies of 500, 1,000, 2,000 and 3,000 Hertz (Hz). In the second-opinion report, Dr. Lewis
opined that appellant had bilateral high frequency sensorineural hearing loss frequently seen with noise exposure
and consistent with his employment history.
4

In the January 23, 2009 report, the DMA noted that he reviewed appellant’s records and diagnosed binaural
sensorineural hearing loss with a maximum date of improvement of December 23, 2008. Based on the
December 23, 2008 audiogram, he reported that appellant had 0 percent monaural hearing loss of the right ear, 1.88
percent monaural hearing loss of the left ear and 0 percent binaural hearing loss.
5

Dr. Lesser referred to an October 30, 2009 audiogram from his office, which demonstrated decibel losses of
hearing of 15, 20, 25 and 50 on the left and 10, 15, 15 and 40 on the right at the respective frequencies of 500, 1,000,
2,000 and 3,000 Hz.

2

On March 13, 2011 appellant submitted a request for reconsideration. He stated that he
had a new statement from Dr. Lesser to support a greater loss in his left ear.
In an October 29, 2010 report, Dr. Lesser noted that he examined appellant that day and
reviewed his medical history. He reported that appellant’s audiogram showed a mild-tomoderate sensorineural hearing loss bilaterally with the worst hearing at 4,000 Hz. Dr. Lesser
stated that his hearing loss was consistent with a noise-induced hearing loss. He concluded that
appellant’s hearing loss was 0 percent on the right and 9.4 percent on the left, or a combined
hearing loss of 1.6 percent. Dr. Lesser recommended hearing aids for both ears. Appellant also
resubmitted Dr. Lesser’s November 10, 2009 report.
By decision dated June 8, 2011, OWCP denied appellant’s request for reconsideration
finding that the evidence submitted was insufficient to warrant further merit review under
5 U.S.C. § 8128(a). It determined that the materials were immaterial and not relevant to the
issue.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation.6 OWCP’s regulations provide that OWCP may
review an award for or against compensation at any time on its own motion or upon application.
The employee shall exercise her right through a request to the district OWCP.7
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument that: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.8
A request for reconsideration must also be submitted within one year of the date of
OWCP’s decision for which review is sought.9 A timely request for reconsideration may be
granted if OWCP determines that the employee has presented evidence or provided an argument
that meets at least one of the requirements for reconsideration. If OWCP chooses to grant
reconsideration, it reopens and reviews the case on its merits.10 If the request is timely but fails
to meet at least one of the requirements for reconsideration, OWCP will deny the request for
reconsideration without reopening the case for review on the merits.11
6

5 U.S.C. § 8128(a); see also D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB 372 (2008).

7

20 C.F.R. § 10.605; see also R.B., Docket No. 09-1241 (issued January 4, 2010); A.L., Docket No. 08-1730
(issued March 16, 2009).
8

20 C.F.R. § 10.606(b); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569
(issued December 9, 2008).
9

20 C.F.R. § 10.607(a).

10

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

11

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

3

ANALYSIS
The Board has no jurisdiction to review OWCP’s March 22, 2010 hearing representative
decision affirming the schedule award for two percent monaural hearing loss of the left ear.
Appellant did not file a timely appeal of that decision and the Board may not review the merits of
his case on this appeal. The only decision the Board may review is the June 8, 2011 nonmerit
decision denying his request for reconsideration. The Board finds that OWCP properly denied
appellant’s request for reconsideration. Dr. Lesser’s October 29, 2010 report is not sufficient to
warrant further merit review.
The October 29, 2010 report of Dr. Lesser noted generally that an undated audiogram
showed a mild to moderate sensorineural hearing loss bilaterally with the worst hearing at 4,000
Hz. He stated that appellant’s hearing loss was consistent with a noise-induced hearing loss and
was 0 percent on the right, 9.4 percent on the left or 1.6 percent for both.
OWCP denied merit review finding that Dr. Lesser did not submit a copy of the
audiometric testing referred to in his report or any other medical evidence to support an
increased hearing loss conforming to the protocols for evaluating hearing loss. In the March 22,
2010 decision, OWCP’s hearing representative reviewed an October 30, 2009 audiogram from
Dr. Lesser’s office, but this audiogram is not of record. Dr. Lesser’s October 29, 2010 report
referred to an undated audiogram allegedly demonstrating a hearing loss of 9.4 percent on the
left, but this audiogram is also not of record. To the extent appellant asserts the original schedule
award was incorrect, the evidence submitted is irrelevant to establish this contention.
The Board notes that a claim for an increased schedule award may be based on relevant
medical evidence establishing the progression of the accepted employment-related condition.12
To support such a contention appellant may submit additional medical evidence to OWCP with a
request for reconsideration.
CONCLUSION
The Board finds that OWCP properly denied appellant’s March 13, 2011 request for
reconsideration pursuant to 5 U.S.C. § 8128(a).

12

See A.A., 59 ECAB 726 (2008).

4

ORDER
IT IS HEREBY ORDERED THAT the June 8, 2011 nonmerit decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 1, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

